Peckham, J.
The statute under which this indictment . was found declares, among other things, that “ every person who shall be convicted of shooting at another, etc., with the intent to kill, maim, ravish or rob such other person,” etc., shall be punished by imprisonment in a State prison not more than ten years. (2 R. S. 665.)
The prisoner was indicted under this statute. To convict him thereof it must be proved that he violated some one of its provisions. It would seem that shooting at Baily, with intent to kill him, and hitting Mrs. Baily by mere mistake, does not prove him guilty of shooting at her with intent to kill her. But it is equally clear, however, that the prisoner might have been convicted under this indictment, of another *56offense than that' described, in this statute. At common law, feloniously or unlawfully firing or striking at one and hitting another, is an offense as to the latter, of which the prisoner might have been convicted under this indictment. The request of the prisoner was, in substance, to charge that the prisoner could not be convicted of any offense for shooting Mrs. B. The request was too broad, and the court therefore committed no error in refusing such charge. Irrespective of this objection no material error is presented in this record for review, at least none, in my judgment, appears. The judgment is affirmed.
All the judges concurring, except Hunt and Mobg-ah, JJ.,
Judgment affirmed. ,